Citation Nr: 0725606	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-22 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat.

2.  No competent evidence confirms that the veteran 
experienced a stressful event in service to account for his 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires the presence of three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f).

With respect to the first element, a VA physician diagnosed 
the veteran with PTSD in April 1999 based on the veteran's 
reported symptomatology of difficulty sleeping, anger control 
problems, startle reaction, depression, and nervousness.  

Despite the veteran's diagnosis of PTSD, it is unclear from 
the medical record whether his depression and nervous trouble 
is due to his multiple surgeries for perirectal fistula 
disease and hemorrhoids or an event in service.  Even 
assuming the veteran has PTSD, the Board must determine 
whether his stressors are verifiable.

In October 2002 and June 2003, the veteran submitted a PTSD 
questionnaire and a 21-4138 which indicated that his 
stressors included (1) mortar attacks, (2) witnessing the 
deaths of soldiers including a warrant officer who was shot 
down in Fu Ben, and (3) processing dead soldiers on mortuary 
duty.

The central issue in this case is whether the record provides 
supporting evidence that a claimed stressor actually occurred 
in service.  The evidence necessary to establish verification 
of a stressor depends on whether the veteran "engaged in 
combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If it is shown through military citation or other 
appropriate evidence that a veteran engaged in combat with 
the enemy, and the claimed stressors relate to combat, VA 
must accept the veteran's lay testimony regarding the 
reported stressors as conclusive evidence of their actual 
occurrence, provided the testimony is credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further development or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

In the instant case, no competent evidence shows that the 
veteran engaged in combat with an enemy force.  The veteran's 
DD Form 214 shows that his military occupational specialty 
was kitchen supply as a first cook.  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1991); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Due to the veteran's lack of combat, his testimony 
alone is insufficient proof of a claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The Board is unable to verify any in-service stressor because 
the veteran did not submit detailed information concerning 
the alleged incidents.  As noted above, VA diagnosed the 
veteran with PTSD based on statements that he had difficulty 
sleeping, anger control problems, startle reaction, 
depression, and nervousness.  Although the veteran claims 
that he (1) had exposure to mortar attacks, (2) witnessed 
soldiers' deaths including a warrant officer who was shot 
down in Fu Ben, and (3) processing dead soldiers on mortuary 
duty, VA was unable to verify any of his claimed stressors 
based on the details provided.  

Simply stated, none of his claimed stressors is verifiable 
based on the information given by the veteran.  The Board 
finds no basis it could confirm these stressors.  The absence 
of verifiable traumatic events provides evidence against this 
claim.

In addition, the veteran's service medical records make no 
reference to a diagnosis for or treatment of PTSD or any 
other mental disability disorder.  Overall, the veteran's 
service medical records provide evidence against this claim.  

Based on a review of the veteran's statements to the VA over 
several years, the Board finds that, overall, they provide 
evidence against his claim.  Simply stated, his stressor 
statements are found to be vague and difficult to verify 
because the veteran did not specify any names of the 
individuals who were killed, any specific dates of the 
incidents involved, and a review of his personnel files found 
no records that the Army assigned him to mortuary duty.  

Further, his treatment records make little (if any) reference 
to these stressors, undermining the claim that it is these 
stressors that have cause his current problems.  The Board 
finds that the post-service medical record, as a whole, 
provides more factual evidence against this claim.

After reviewing the record, the Board finds that the veteran 
did not provide sufficient evidence to verify the occurrence 
of a claimed in-service stressor.  The determination of the 
sufficiency (but not existence) of a stressor is exclusively 
a medical determination for mental health professionals, who 
are "expert" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing PTSD diagnoses."  Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).  In the instant case, although the 
veteran has a diagnosis of PTSD, the Board finds no credible 
evidence which verifies any of his claimed in-service 
stressors.

Indeed, the veteran did not submit any evidence (such as lay 
statements from other soldiers) to verify any of his claimed 
stressors.  Moreover, verification of these claimed stressors 
is not possible based on the nature of the stressors and the 
lack of details provided.  For example, the veteran's 
contention that he witnessed soldiers killed in action would 
not be documented in his service medical records without 
knowing the names of the men involved or the approximate 
dates and locations of the incidents.  The veteran's 
statements have always been very vague regarding his 
stressors in service.     

While citing his VA treatment for PTSD and informing the RO 
in a timely manner on other issues, the veteran repeatedly 
failed to provide necessary details concerning the 
approximate date, full name of any injured or killed 
individuals, as well as the circumstances of his claimed 
stressors, creating a situation where a meaningful attempt by 
the VA to confirm these stressors could not be undertaken.  
In this regard, the RO did not submit this information to the 
Environmental Support Group (ESG) since the claimed stressor 
information would not be sufficient to conduct a search.  
Indeed, in previous searches for mortar and sniper fire, ESG 
has indicated that they were a common occurrence and would 
not be recorded.

In addition, in Fossie v. West, 12 Vet. App. 1, 6-7 (1998), 
the Court held there is no duty to assist where the veteran's 
statements concerning in-service stressors are too vague to 
refer to the U.S. Army and Joint Services Records Research 
Center, as in this case.  The Court held that the duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing his claim, he can not passively wait for it when 
he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Indeed, the veteran did not provide 
any specific information concerning the dates of the mortar 
attacks, the names of the soldiers and dates they died in 
combat, or any evidence that he worked on mortuary duty.  
Considering the lack of verifiable details provided by the 
veteran concerning his claimed stressors, VA has satisfied 
its responsibilities to assist the veteran in connection with 
the current claim.

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996).  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the [Board is] required to grant service connection for 
PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
Indeed, the Board is not obligated to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present when enemy attacks occurred would strongly suggest 
that he was exposed to such attacks.  Pentecost v. Principi, 
16 Vet. App. 124 (2002) (base subjected to rocket attacks 
during the time that veteran was stationed at the base).  In 
other words, the veteran's presence with the unit at the time 
such attacks occurred corroborates his statement that he 
experienced such attacks personally.  Further, corroboration 
of a stressor's every detail is unnecessary.  Suozzi v. 
Brown, Vet. App. 307, 311 (1997).  However, the Board in this 
case finds that the veteran's stressors do not provide a 
basis to grant service connection for PTSD and the service 
and post-service record is found to provide evidence against 
this claim

The veteran's statements, even in light of Pentecost, do not 
provide a basis to obtain more information regarding the 
alleged stressors or provide a basis to grant PTSD.  In 
contrast to the Pentecost case, there is no competent 
evidence that the appellant was in a combat situation or 
subjected to an enemy attack.  Further, the Board finds that 
the service and post-service record, as a whole, provides 
evidence against his stressor claims.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186.  See also Bostain v. West 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007).   In this 
case, the Board finds that the service and post-service 
records outweigh the veteran's contention that this disorder 
was incurred in service.

In short, since the veteran failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in October 2002 and 
June 2003 (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claims; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about the 
information and evidence he is expected to provide; and (4) 
requested him to provide any evidence in his possession that 
pertains to the claims, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claims."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
noted, since the veteran failed to provide detailed 
information which would enable VA to conduct a meaningful 
search or to provide accurate information concerning his 
service, no further development is required to verify his 
claimed stressors.  See Fossie, 12 Vet. App. at 6-7; Wood, 1 
Vet. App. at 193.
  
Hence, the RO has made all reasonable efforts to assist the 
veteran in the development of his claim.  As noted above, the 
Board finds that any attempt to confirm the alleged stressors 
in service by the VA would fail and that the evidence in the 
file provides a basis to fully adjudicate this claim without 
additional development.  While additional attempts to obtain 
information can always be undertaken, the Board finds that 
such an additional attempt, in light of the efforts already 
performed in this case, can not be justified.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


